DETAILED ACTION
This office action is in response to amendments filed 6 October 2021 for application 15/254780 filed on 1 September 2016. Claims 12, 13, and 14 were canceled by the amendments filed 6 October 2021.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in telephone and email correspondences with Lucas Stelling (Reg. No. 60,020) on 8 November 2021.
The application has been amended as follows:
Please see attached Examiner’s amendment to claims 1-4 and 6-11. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Each of Independent claims 1, 3, and 4 has been amended to include the following: wherein the at least one curiosity trait is derived by the system through a theory based analysis of selectivity patterns of the at least one user according to an operational rule derived from the theory based analysis that comprises a novelty dynamics formula-1, a novelty dynamics formula-2, a completion dynamics formula, an explanation dynamics formula-1, an explanation dynamics formula-2, a challenge-seeking dynamics formula-1, and an interest dynamics formula;  … wherein the CSV calculation module calculates and assigns the CSV for each CAP based upon an objective value (OV) component and a curiosity dynamics value (CDV) component, the OV is a weighted sum of parameters comprising a frequency of an entry of a specific resource (popularity), an amount of other graph items linked to a specific resource (centrality), an average subjective significance score given by the users to their corresponding entries (popular score) and an average score given to a resource by a group of user-defined or system-defined prestige group, and weights of the parameters are assigned by the CSV calculation module based on the at least one curiosity Page 5 of 29Application Serial No.: 15 254,780 First named inventor: Ahmet SUBASI Art Unit: 2122 Response to the Non-Final Office Action mailed on 09 15 2021 trait of the corresponding user, and wherein the user influences the curiosity satisfaction calculations by manually entering one or more of the weights and values for the parameters;
The closest prior art of Levin et al. (US2012/0095977, Published 19 April 2012), Tane et al. ("Semantic Resource Management for the Web: an E-learning Application", WWW Alt. '04: Proceedings of the 13th international World Wide Web Conference on Alternate Track Papers and Posters, May, 2004, pp. 1-10), Qiong Wu (“Modeling Curiosity for Intelligent Agents”, PHD Dissertation, School of Computer Engineering, Nanyang Technological University, August 2014, pp. 1-160), and Varlamis et al.  (“Chapter 3: Application of Social Network Metrics to a Trust-Aware Collaborative Model for Generating Personalized User Recommendations”, in Ozyer al. (eds), “The Influence of Technology on Social Network Analysis and Mining”, Lecture Notes in Social Networks 6, Springer-Verlag Wien, 2013, pp. 49-74) do not fairly teach or suggest the above limitations as recited in  independent claims 1, 3 and 4:  
Specifically, Levin et al. teach a scientific collaboration platform in which users enter topics of interest as well as curiosity traits in the form of user preferences for a particular expert or filtering criteria in which curiosity attracting pointers are the expert profiles and tags that are organized in an ontology that can be searched for matching experts with a user through semantic reasoning and rules through which experts (CAPs) are scored for relevance with that score being a curiosity satisfaction value derived from an analysis of the curiosity trait of the user. However, Levin et al do not teach that the curiosity trait is derived according to novelty dynamics, completion dynamics, explanation dynamics, interest dynamics, challenge seeking dynamics, or interest dynamics, do not teach that the various parameters that contribute to the expert (CSV) score are individually weighted and summed according to the curiosity trait of the user and therefore do not teach wherein the at least one curiosity trait is derived by the system through a theory based analysis of selectivity patterns of the at least one user according to an operational rule derived from the theory based analysis that comprises a novelty dynamics formula-1, a novelty dynamics formula-2, a completion dynamics formula, an explanation dynamics formula-1, an explanation dynamics formula-2, a challenge-seeking dynamics formula-1, and an interest dynamics formula;  … wherein the CSV calculation module calculates and assigns the CSV for each CAP based upon an objective value (OV) component and a curiosity dynamics value (CDV) component, the OV is a weighted sum of parameters comprising a frequency of an entry of a specific resource (popularity), an amount of other graph items linked to a specific resource (centrality), an average subjective significance score given by the users to their corresponding entries (popular score) and an average score given to a resource by a group of user-defined or system-defined prestige group, and weights of the parameters are assigned by the CSV calculation module based on the at least one curiosity   trait of the corresponding user, and wherein the user influences the curiosity satisfaction calculations by manually entering one or more of the weights and values for the parameters;.
Tane et al. teach the generation of a scientific ontology from an initial ontology using a data crawler according to the specifications of a system administrator and a personalized graph (indicating CAP’s that are determined and weighted (curiosity satisfaction value) according to the user’s interest and preference. However, Tane et al. do not teach that the curiosity trait is derived from an analysis of selectivity patterns or according to novelty dynamics, completion dynamics, explanation dynamics, interest dynamics, challenge seeking dynamics, or interest dynamics, do not teach the calculation and assignment of the CSV for each CAP based on an objective value and a curiosity dynamics value  and therefore do not teach wherein the at least one curiosity trait is derived by the system through a theory based analysis of selectivity patterns of the at least one user according to an operational rule derived from the theory based analysis that comprises a novelty dynamics formula-1, a novelty dynamics formula-2, a completion dynamics formula, an explanation dynamics formula-1, an explanation dynamics formula-2, a challenge-seeking dynamics formula-1, and an interest dynamics formula;  … wherein the CSV calculation module calculates and assigns the CSV for each CAP based upon an objective value (OV) component and a curiosity dynamics value (CDV) component, the OV is a weighted sum of parameters comprising a frequency of an entry of a specific resource (popularity), an amount of other graph items linked to a specific resource (centrality), an average subjective significance score given by the users to their corresponding entries (popular score) and an average score given to a resource by a group of user-defined or system-defined prestige group, and weights of the parameters are assigned by the CSV calculation module based on the at least one curiosity   trait of the corresponding user, and wherein the user influences the curiosity satisfaction calculations by manually entering one or more of the weights and values for the parameters;.
Qiong Wu teaches, in an e-learning application, teaches the derivation of a user curiosity trait according to theory-based and formula-based novelty dynamics, completion dynamics, explanation dynamics, interest dynamics, challenge seeking dynamics, or interest dynamics for identifying topics (CAPs) using a graph-based (ontological) representation of concepts to maximize the curiosity satisfaction (CSV) of the student but does not teach the calculation and assignment of the CSV for each CAP based on an objective value and a curiosity dynamics value the assignment of the CSV according to a weighted sum of the specified parameters according to a curiosity trait of the user and therefore does not teach … wherein the CSV calculation module calculates and assigns the CSV for each CAP based upon an objective value (OV) component and a curiosity dynamics value (CDV) component, the OV is a weighted sum of parameters comprising a frequency of an entry of a specific resource (popularity), an amount of other graph items linked to a specific resource (centrality), an average subjective significance score given by the users to their corresponding entries (popular score) and an average score given to a resource by a group of user-defined or system-defined prestige group, and weights of the parameters are assigned by the CSV calculation module based on the at least one curiosity   trait of the corresponding user, and wherein the user influences the curiosity satisfaction calculations by manually entering one or more of the weights and values for the parameters;
Varlamis et al teach identification and recommendation of influential actors in a social network (CAPs) according to a weighted sum of parameters that include degree of centrality, popularity score, popular score, and prestige group score according to a curiosity dynamics value (characterizing dynamics of user opinions) with the weighted summing of those parameters based on the time varying curiosity trait. However, Varlamis et al. do not teach that these operations are based on the curiosity trait derived from a theory-based operational rule according to the recited curiosity dynamic formulas and does not teach that the user can directly influence the weights and therefore does not fairly teach  wherein the at least one curiosity trait is derived by the system through a theory based analysis of selectivity patterns of the at least one user according to an operational rule derived from the theory based analysis that comprises a novelty dynamics formula-1, a novelty dynamics formula-2, a completion dynamics formula, an explanation dynamics formula-1, an explanation dynamics formula-2, a challenge-seeking dynamics formula-1, and an interest dynamics formula;  … wherein the CSV calculation module calculates and assigns the CSV for each CAP based upon an objective value (OV) component and a curiosity dynamics value (CDV) component, the OV is a weighted sum of parameters comprising a frequency of an entry of a specific resource (popularity), an amount of other graph items linked to a specific resource (centrality), an average subjective significance score given by the users to their corresponding entries (popular score) and an average score given to a resource by a group of user-defined or system-defined prestige group, and weights of the parameters are assigned by the CSV calculation module based on the at least one curiosity   trait of the corresponding user, and wherein the user influences the curiosity satisfaction calculations by manually entering one or more of the weights and values for the parameters;.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-4 and 6-11 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LEWIS KULP whose telephone number is (571)272-7983. The examiner can normally be reached M, Th, F 8-5:30; Tu 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached on 571-270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT LEWIS KULP/Examiner, Art Unit 2124                                                                                                                                                                                                        
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124